Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1080   Page 1 of 41




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 James Williams and Marconia
 Mitchell,
                                         Case No. 19-10850
                         Plaintiffs,
                                         Judith E. Levy
 v.                                      United States District Judge

 Brian Maurer, Russell Gartha,           Mag. Judge Anthony P. Patti
 Eric Jachym, Tyler Fegreus,
 Patrick McCormick, Cole Armil,
 and Trevor Elliott,

                         Defendants.

 ________________________________/

 OPINION AND ORDER GRANTING IN PART AND DENYING IN
 PART PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT [23]
      AND GRANTING IN PART AND DENYING IN PART
   DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT [22]

      Before the Court are cross-motions for partial summary judgment.

(ECF Nos. 22, 23.) For the reasons set forth below, Plaintiffs James

Williams and Marconia Mitchell’s motion is granted in part and denied

in part and Defendants Brian Maurer, Russell Gartha, Eric Jachym,

Tyler Fegreus, Patrick McCormick, Cole Armil, and Trevor Elliot’s

motion is granted in part and denied in part.
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20        PageID.1081     Page 2 of 41




      I.     Background1

      This is a case of alleged excessive use of police force. On December

28, 2018 at 4:36 a.m., the Southfield Police Department received an

anonymous 911 call reporting that “somebody just busted in my

neighbor’s [apartment].” (ECF No. 23-2.) The caller identified the

apartment where the disturbance arose as number 103, which,

unbeknownst to Defendants at the time, belonged to Mitchell. The caller

stated that she heard a male and a female screaming and glass breaking,

but that she did not know anyone’s identities. The dispatch operator

indicated that there was a “possible domestic” and that the caller believed

“the door was kicked in before the screaming started.” 2 (Id.)




      1 The parties provided the Court with a file with a body-camera audio recording
of the encounter captured from Fegreus’ body microphone, along with an in-car video
recording from his police vehicle. (ECF No. 22-3.) There is also a 911 dispatch call
recording. (ECF No. 23-2.) These recordings form the basis of the facts set forth unless
otherwise indicated.

      The Court considers the audio-video recordings of the underlying facts to be
essential in understanding the background of this case. The Court attempted to
embed this media into the opinion, but court technology is currently unable to
accommodate a mixed-media filing. In the event that the Court becomes able to
include the mixed media in a docket entry, it will issue an amended opinion and order.
      2The police report indicates that Defendants were dispatched for a “possible
home invasion in progress.” (ECF No. 22-2, PageID.123.)

                                           2
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1082   Page 3 of 41




      The apartment complex consists of several smaller multi-unit two-

story buildings. (ECF. No. 22-11, PageID.458; 22-10, PageID.433.) The

building at issue has a main front door with a glass-paned lobby and

stairs leading to the second floor. (Id.) Apartment 103 is on the ground

floor, and there several other units in the building. (Id.)

      Defendant police officers Fegreus and McCormick3 arrived on the

scene at 4:42 a.m, which was approximately the same time as Defendant

police officers Elliott and Armil arrived. (ECF No. 23-5, PageID.598.)

Fegreus and Armil testified that when they arrived at the apartment

complex, they heard a female scream but could not precisely identify

which apartment it came from. (ECF No. 23-5, PageID.598; ECF No. 23-

6, PageID.611.) Additionally, the officers saw no signs of forced entry at

apartment 103 and heard no noise coming from the apartment. (Id. at

598–99.)

      Fegreus and McCormick knocked on the door of apartment 103 for

several minutes, but no one answered. During that time, Armil




      3Fegreus testified that he was also acting as a field training officer for
McCormick on the night of the incident. McCormick had been in training for
approximately one week before the incident. McCormick drafted the police report,
which Fegreus reviewed before submitting it. (ECF No. 23-5, PageID.597.)

                                       3
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1083   Page 4 of 41




discovered a broken window outside of apartment 103; the outer glass

pane was broken, but the inner pane remained intact. (ECF No. 23-6,

PageID.611; ECF No. 23-4, PageID.588.) Armil testified that the broken

window could not have been a point of entry into the apartment, and he

stated that he could not see any people or criminal activity in the

apartment through the window. (ECF No. 23-6, PageID.611.) He also

observed a grate on the window. (Id.; see also ECF No. 22-11 (photos of

the window).)

      Fegreus and the other Defendants then discussed their efforts to

identify the source of the screaming that they heard when they arrived.

(ECF No. 23-3.) Fegreus said, “We don’t think it’s in 103,” and, “Trevor

[Elliott] said he heard it upstairs. I don’t know where it’s from.” (Id.) At

approximately 4:45 a.m., Defendants requested that dispatch confirm the

apartment number, because apartment 103 was “locked and there’s no

answer and it’s all quiet as of now.” (ECF No. 23-2.)

      Dispatch contacted the anonymous 911 caller again to confirm the

apartment number, and, at approximately 4:47 a.m., the dispatch

operator told Defendants that the 911 caller “could not be positive what




                                      4
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1084   Page 5 of 41




apartment it was coming from” but that she had heard glass breaking

and people screaming. (Id.)

      While Defendants continued to knock on apartment 103 and

announce that they were from the police department, one of the

Defendants4 is asked whether they should “boot the door.” (ECF No. 23-

3.) Another Defendant responded that they would have to “check with the

boss first,” causing at least one Defendant to laugh. (Id.) Around this

time, Defendant police officers Jachym, Maurer, and Gartha arrived at

the scene. (ECF No. 23-5, PageID.598.) During the approximately five to

six minutes of knocking, the officers did not hear screaming or any other

noise coming from inside apartment 103. (ECF No. 22-7, PageID.311.)

      After about five minutes of knocking, Mitchell answered the door

and partially opened it. (ECF No. 23-5, PageID.599.) Defendants testified

that they did not observe any visible injuries on Mitchell. (See ECF No.

22-5, PageID.191; ECF No.22-6, PageID.260; ECF No. 22-7, PageID.313;

ECF No. 22-8. PageID.360.) Mitchell testified that, although Defendants

could not see her full body, she “cracked [the door] enough for them to see



      4 The Court cannot discern from the audio recording which Defendant made
these statements.

                                      5
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1085   Page 6 of 41




that everything was okay and intact, but not [to give] them access to my

apartment.” (ECF No. 22-12, PageID.514.)

      Defendants’ testimony regarding the conversation that ensued

differs from the audio recording. For example, Fegreus testified that,

after Mitchell opened the door, “I ask[ed] what was going on saying that

we heard a male and female screaming and that your window’s broken.”

(ECF No. 22-7, PageID.312.) Elliott testified that “I remember explaining

to her why we were there and why we were forcing entry in there, because

we had exigent circumstances to go in there to confirm the safety of her,

if there was possibly anybody else in there.” (ECF No. 22-6, PageID.261.)

Armil testified,

      [a]fter knocking for a period of time and announcing our
      presence as Southfield Police, the door opened. Ms. Mitchell
      was the one who opened the door. We stated why we were
      there. We tried to explain to her that we wanted to check the
      safety of the occupants inside the apartment. We told her that
      we heard—or someone called regarding screaming and glass
      breaking.

(ECF No. 22-5, PageID.190.) However, the audio recording of the

encounter demonstrates that Defendants did not explain to Mitchell why

they were at her door; instead, when Mitchell answered the door, one

Defendant said, “Hey how you doing? What happened to your window?”

                                      6
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1086   Page 7 of 41




(ECF No. 22-3.) The closest that Defendants came to explaining the

situation to Mitchell was when one Defendant told her, “Because we got

that people were fighting and then there was a glass break.” (ECF No.

22, PageID.96.)

        Mitchell stated that she thought someone threw a rock at her

window and ran off but that she was “fine.” (Id.) She later testified that

she initially thought the police were at her residence because of her

broken window, which had been broken the week before. (ECF No. 22-12,

PageID.511.) She stated that she made up the story about the rock

because she was afraid that she had damaged property that belonged to

her landlord:

        They were banging on my door. It was like four or five police
        officers. When I opened the door, I was scared, like they—the
        way they looked like they were coming to do something. So I
        felt like, I mean, it’s not my property. If I broke my own
        window, I could have been sent to jail, so that’s—it—I was
        terrified.

(Id.)

        Defendants asked her if someone was “screaming and yelling,” and

Mitchell denied it, saying “I’m ok.” (ECF No. 22-3.) She also explained

that it took her some time to answer the door because she had been


                                      7
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1087   Page 8 of 41




asleep. (Id.) Mitchell then attempted to close the door. (ECF No. 22-7,

PageID.316.) She was unable to close the door, however, because

McCormick had placed his boot in the door frame, blocking her ability to

do so. (Id. at PageID.600–01.) McCormick testified, “I had my foot in the

door. And then [Mitchell] proceeded to try and to shut the door on my

foot. And eventually myself and other officers went inside the

apartment.” (ECF No. 22-8, PageID.359.) Fegreus described Defendants’

entry as follows, “I placed my shoulder into the door to open it, because

it was—it wasn’t closed. The door wasn’t closed, but while it was closing

and hit Pat’s [McCormick’s] foot, I placed my shoulder into the door

causing it to open, and I walked inside the apartment.” (ECF No. 22-7,

PageID.337.)

      At about this point in the audio recording, Mitchell said, “excuse

me, you don’t have anything to–. . .,” “no, no, no. . . you can’t just bust in

my door.” (ECF No. 22-3.) Defendants responded to her, saying, “relax,

relax,” and, “we’ve got exigent circumstances.” (Id.) As Fegreus,

McCormick, Armil, Gartha, and Elliott entered the apartment, Mitchell

alleges they hit her leg with the door, causing it to bleed and leaving a

permanent scar. (ECF No. 22-12, PageID.515.)


                                      8
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1088   Page 9 of 41




      Defendants observed Williams for the first time after they entered

the apartment. (ECF No. 23-2, PageID.605.) Armil described Williams as

“standing still” in the hallway. (ECF No. 23-6, PageID.613.) McCormick

described Williams as having “bloodshot eyes and slurred speech.” (ECF

No.22-8, PageID.375.) Fegreus testified that Williams was wearing only

boxer shorts. (ECF No. 23-2, PageID.602.) Fegreus and Armil testified

that Williams began to take a step back into the bedroom. (ECF No. 23-

4, PageID.592; ECF No. 23-6, PageID.613.)

      At this point in the audio recording, the Defendants shouted, “Get

down on the ground!”; “You’re gonna get tased!”; “Roll on your stomach!”;

and “Put your hands behind your back!” (ECF No. 22-3.) Mitchell is

recorded shouting, “Are you going to kill us?”; “Oh my god, somebody

help!”; and “Oh my god, what are you all doing?” (Id.) Williams is recorded

shouting, “I’m not doing nothing!”; “I’m putting my hands like this!”; and,

“What are they doing to me?” (Id.)

      Armil testified that Williams had one of his hands obscured behind

his back and, since he could not tell whether Williams had a weapon in

his hand, Armil felt he had probable cause to arrest Williams. (ECF No.

23-6, PageID.613.) Fegreus testified that he saw Armil grab Williams by


                                      9
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1089   Page 10 of 41




 the shoulders. (ECF No.22-7, PageID.323.) Although Fegreus testified

 that his view was obstructed, he stated that he saw Armil force Williams

 to the ground. (Id.) Fegreus testified that Williams did not try to punch

 or kick the officers while Defendants handcuffed him. (Id.)

       At about this point in the audio recording, Mitchell said that she

 did not understand why Defendants were in her apartment without a

 warrant. Defendants did not answer her questions or explain why they

 were in the apartment. Mitchell told Defendants that she had a lawyer,

 and one of the Defendants responded, “then call a lawyer, I don’t care!”

 (ECF No. 22-3.) Mitchell also told Defendants that she had rights and

 that Defendants should not be in her apartment; one of the Defendants

 responded, “oh, oh, ok . . . [inaudible] so did you learn all the laws?” When

 she responded, “no,” that Defendant then said, “Ok, so now you don’t

 know?” Mitchell again stated that she thought Defendants should not be

 in her apartment, to which one Defendant replied, “oh, oh, oh, you

 do?”(ECF No. 22-3.) Mitchell testified that,

       [t]hey came—two officers were in my bedroom, came in my
       bedroom—well, walked into my bedroom. And I asked them
       what they were in my bedroom for, and they asked can they
       search [Williams’] jeans, and I told them no, they carried him
       out the house, there was no reason for them to be in my

                                      10
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1090   Page 11 of 41




       apartment. They started laughing, and I told them I was
       going to call my lawyer if they didn’t leave, and then they left.

 (ECF No. 22-12, PageID.524–525.)

       Fegreus testified that he and other Defendants began to remove

 Williams from the apartment but at some point, Williams fell, so they

 carried him out. (ECF No. 23-6, PageID.603.) Williams is recorded telling

 Mitchell to call the sheriff, and one of the Defendants responds, “we are

 the police, idiot.” (ECF No. 22-3.)

       Fegreus’ dashboard video camera recorded Defendants carrying

 Williams, wearing only his boxer shorts, to the police vehicle, while he

 said, “oh my god you all are treating me like I’m a f-__ing criminal.” (Id.)

 One Defendant responded, “well you are now.” (Id.) The dashboard

 camera recording of Williams in the squad car shows that he was silent

 for the entire ride to the station. (Id.)

       Armil testified that he conducted a search of the apartment after

 Williams was arrested and that he found no contraband, weapons, or

 drugs. (ECF No. 23-6, PageID.619.) The police report indicates that

 Williams was arrested for resisting arrest and obstruction of the police.

 (ECF No. 22-2, PageID.120.) Criminal charges against Williams were

 later dropped. (ECF No. 23.)
                                       11
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1091   Page 12 of 41




       In their complaint, Plaintiffs deny that the initial disturbance

 originated from Mitchell’s apartment. They argue that Defendants never

 should have entered the apartment or arrested Williams. Plaintiffs bring

 counts against Defendants as follows: Plaintiffs both allege that all

 Defendants are liable under 42 U.S.C. § 1983 for unlawful entry;

 Williams-only alleges that all defendants are liable under § 1983 for

 excessive force; Mitchell-only alleges that Fegreus, McCormick, Elliott,

 and Armil are liable under § 1983 for excessive force; Williams alleges

 that all Defendants are liable under § 1983 for false arrest; Williams

 alleges that Maurer, McCormick, Gartha, Fegreus, Armil and Elliott-only

 (but not Jachym) are liable under § 1983 for malicious prosecution. (See

 ECF Nos. 1, 31.)

       In their summary judgment motion, Plaintiffs move for partial

 summary judgment as to Defendants’ unlawful entry, excessive force,

 and Williams’ false arrest count only (but not Williams’ malicious

 prosecution count). (ECF No. 23.) In their cross-motion for summary

 judgment, Defendants contend that qualified immunity shields them

 from liability on Plaintiffs’ unlawful entry and Mitchell’s excessive force




                                      12
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1092   Page 13 of 41




 counts only.5 (ECF No. 22, 28.) They also argue that Williams’ false arrest

 argument ignores certain testimony that creates a material factual

 dispute. (ECF No. 28.) Defendants do not cross-move or assert qualified

 immunity as to Williams’ excessive force count or malicious prosecution

 count. (Id.)

       II.      Legal Standard

       Summary judgment is proper when “the movant shows that there

 is no genuine dispute as to any material fact and the movant is entitled

 to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court may not

 grant summary judgment if “the evidence is such that a reasonable jury

 could return a verdict for the nonmoving party.” Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986). The Court “views the evidence, all

 facts, and any inferences that may be drawn from the facts in the light

 most favorable to the nonmoving party.” Pure Tech Sys., Inc. v. Mt.

 Hawley Ins. Co., 95 F. App’x 132, 135 (6th Cir. 2004) (citing Skousen v.

 Brighton High Sch., 305 F.3d 520, 526 (6th Cir. 2002)).

       III. Analysis


       5 Plaintiffs stipulated that summary judgment should be granted for
 Defendants as to Mitchell’s excessive force count against Maurer, Gartha, and
 Jachym only. (ECF No. 27, PageID.850.)
                                      13
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1093   Page 14 of 41




       A. Unlawful Entry

             1.    Standing

       As an initial matter, both Plaintiffs have standing to bring an

 unlawful entry claim under the Fourth Amendment. Both had a

 reasonable expectation of privacy in Mitchell’s apartment. Mitchell was

 renting the apartment and residing in it, and Williams was a regular

 visitor who stayed overnight four to five nights per week. (ECF No. 22-

 12, PageID.496–97.) Mitchell, as an apartment renter, had a reasonable

 expectation of privacy in her home under the Fourth Amendment. See

 United States v. King, 227 F.3d 732, 743–45 (6th Cir. 2000). Williams, as

 a regular houseguest, shared those rights. See Minnesota v. Olson, 495

 U.S. 91, 98–100 (1990) (holding that houseguests are not excluded from

 Fourth Amendment protection).

       Plaintiffs do not make individualized arguments with respect to

 each Defendant on their unlawful entry claim. Although McCormick was

 the first to place his boot in the threshold of the door, McCormick,

 Fegreus, Elliot, and Armil entered the apartment at approximately the

 same time followed soon after by Gartha, Jachym and Maurer.

 Accordingly, the same analysis applies to all Defendants.


                                      14
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1094   Page 15 of 41




          2. Defendants’ Motion for Summary Judgment: Qualified
          Immunity

       Defendants argue that qualified immunity protects them from

 Plaintiffs’ unlawful entry claim. (ECF No. 22, PageID.111–113.)

 Qualified immunity shields public officials “from undue interference with

 their duties and from potentially disabling threats of liability.” Harlow v.

 Fitzgerald, 457 U.S. 800, 806 (1982). It provides protection to government

 officials who make reasonable yet mistaken decisions that involve open

 questions of law. Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011).

       There is two-prong inquiry for resolving qualified immunity claims.

 First, the Court “must decide whether the facts that a plaintiff has

 alleged (see Fed. Rules Civ. Proc. 12(b)(6), (c)) or shown (see Rules 50, 56)

 are a violation of a constitutional right; and second, the court must decide

 whether the right at issue was ‘clearly established’ at the time of

 defendant’s alleged misconduct.” Pearson v. Callahan, 555 U.S. 223, 232

 (2009). The “clearly established” inquiry turns on the “objective legal

 reasonableness of the action, assessed in light of the legal rules that were

 clearly established at the time it was taken.” Id. at 244. The law is

 “clearly established” when the officers reasonably believed their conduct

 complied with the law in place at the time, including existing lower court
                                      15
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1095   Page 16 of 41




 cases. Id. at 244–45. The Court may determine these inquiries in any

 order it deems fair and efficient. Id. at 236–243.

       It is well-established that an officer may not enter a home absent a

 warrant or an exception to the warrant requirement. Barton v. Martin,

 949 F.3d 938, 949 (6th Cir. 2020) (citing Ashcroft v. Al-Kidd, 563 U.S.

 731, 741 (2011)). Because “warrantless entry into a home without an

 exception to the warrant requirement violate[s] clearly established law,”

 id., the relevant inquiry becomes whether the facts viewed in the light

 most favorable to the nonmoving party demonstrate that there was an

 exception to the warrant requirement. Id. at 947.

       Here, Defendants argue that they had a lawful right to enter the

 apartment under the “exigent circumstances” exception to the warrant

 requirement. Exigent circumstances are situations where “‘real

 immediate and serious consequences’” will “certainly occur” if the police

 officer postpones action to obtain a warrant. Thacker v. City of Columbus,

 328 F.3d 244, 253 (6th Cir. 2003) (quoting Ewolski v. City of Brunswick,

 287 F.3d 492, 501 (6th Cir. 2002)).

       There are four situations where the exigent circumstances

 exception to a warrant may apply: “(1) hot pursuit of a fleeing felon, (2)


                                       16
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1096   Page 17 of 41




 imminent destruction of evidence, (3) the need to prevent a suspect’s

 escape, and (4) a risk of danger to the police or others.” Thacker, 328 F.3d

 at 253 (quoting United States v. Johnson, 22 F.3d 674, 680 (6th Cir.

 1994)). Defendants argue that the “risk of danger to the police or others”

 circumstance applies here because they (1) heard signs of violent or

 suspicious activity on arrival; and (2) had indications that someone in the

 apartment may be in distress, particularly with “known dangers

 associated with domestic disturbances.” (Id. at PageID.111–112.). (ECF

 No. 22, PageID.102–103.) The fact that the 911 caller reported

 screaming, glass breaking, and the apartment door being kicked in—all

 of which the caller believed came from apartment 103 supports this

 position.

       However, whether Defendants’ belief was reasonable at the time of

 entry into Mitchell’s apartment is a different matter. When the facts are

 viewed in the light most favorable to Plaintiffs, no exigency existed at the

 time the officers entered Mitchell’s apartment.

       Upon arrival, several Defendants testified that they heard a female

 scream. However, none of the Defendants were able to identify the origin

 of the scream, much less to determine that it came from Mitchell’s


                                      17
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1097   Page 18 of 41




 apartment. Despite the 911 caller’s statement to the police that

 “somebody just busted into my neighbors’ [apartment],” there were no

 signs of any disturbance outside of apartment 103, and the door was

 intact and closed. While Armil observed a broken double-paned window

 to apartment 103, the fact that it was double paned glass, and only the

 outer pane was broken weigh against Defendants’ assertion that he

 believed there was an intruder. Also, the window had a grate on it that

 would have made a forced entry obvious.

       As set forth above, Defendants’ uncertainty is clear from the audio

 recording. Fegreus is recorded saying, “we don’t think it’s coming from

 103.” He also stated that Elliott, “thought [the screaming] was coming

 from upstairs;” and, “I don’t know where it’s coming from.” Fegreus and

 the other Defendants were so uncertain of the location of the alleged

 disturbance that Fegreus called dispatch to confirm the apartment

 number. However, rather than affirm that the disturbance came from

 Mitchell’s apartment, the 911 caller stated that she was “not positive”

 which apartment the disturbance came from.

       The fact that Defendants laughed as they discussed the possibility

 of booting the door to apartment 103 and checking with the boss first also


                                      18
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1098     Page 19 of 41




 cuts against Defendants. Defendants themselves did not appear to

 believe that exigent circumstances existed at the time, given that they

 were laughing about calling their boss to boot the door open.

       Further cutting against Defendants’             position   is   Mitchell’s

 demeanor when she answered the door. Defendants knocked on

 apartment 103 for approximately six minutes. After Mitchell answered

 the door, she stated she was “fine,” and that the delay was because she

 was asleep. It was, after all, approximately 4:50 a.m. Defendants did not

 observe any illegal activity or signs that Mitchell was injured or in any

 distress. Given the facts set forth above, and the uncertainty surrounding

 the location of the alleged disturbance, Mitchell’s response that the

 disturbance was not at her apartment was plausible. Moreover, Mitchell,

 though fearful, was cooperative with Defendants before McCormick put

 his boot in the threshold and Defendants forced the door open.

       When viewed in the light most favorable to Plaintiffs, the only

 evidence that Defendants had linking Mitchell’s apartment to any

 potentially exigent circumstance was the first anonymous 911 call.

 However, the 911 caller refused to provide any information about herself,

 including a description of the occupants of apartment 103. Although


                                      19
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1099   Page 20 of 41




 anonymous 911 callers are considered to have greater reliability than

 that of non-emergency anonymous tipsters, see Robinson v. Howes, 663

 F.3d 819, 830 (6th Cir. 2011) (citing United States v. Hicks, 531 F.3d 555,

 559 (7th Cir. 2008) (listing circuit decisions affording greater reliability

 to emergency calls than to anonymous tips concerning general

 criminality)), the caller here provided only minimal information, and

 then back-pedaled regarding the location of the disturbance minutes

 later.

          For these reasons, a reasonable juror could find that Defendants

 violated Plaintiffs’ clearly established constitutional right against

 unlawful entry, and that no exigent circumstances existed..

          Defendants nevertheless argue that this case is similar to Thacker

 v. City of Columbus, 328 F.3d 244 (6th Cir. 2003). In Thacker, Gallagher

 and her fiancé Thacker went out for the evening drinking and then

 continued to drink after returning to Gallagher’s home. Id. at 249. Once

 back at home, Thacker dropped a glass bottle on the floor, slipped and

 fell on it, and cut his wrist. Id. Finding blood on Thacker’s hands, legs,

 and shorts, Gallagher called 911 and reported an emergency: that her

 fiancé’s wrist was cut and bleeding and that she did not know how it


                                       20
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1100   Page 21 of 41




 happened. When Thacker answered the door, the paramedics and police

 could see broken glass on the floor behind Thacker, along with an

 indentation in the wall with a liquid stain beneath it. Thacker’s hand was

 bleeding profusely, and blood was on his body. Officers could also discern

 that Thacker was intoxicated. Thacker gave paramedics, but not the

 police, permission to enter.

       Nonetheless, the police made a warrantless entry into the

 apartment to investigate a possible crime, assist Thacker and any other

 injured persons, and determine whether it was safe for paramedics to

 enter. Afterwards, Thacker sued the officers for, among other things,

 unlawful entry. The defendant officers raised qualified immunity in their

 defense and argued that their warrantless entry into the home was

 permissible due to a “risk of danger” under the “exigent circumstances”

 exception to the warrant requirement.

       On review, the Sixth Circuit found that “the totality of the

 circumstances, including the 911 emergency call, Thacker’s conduct, and

 the uncertainty of the situation, justified entry to secure the safety of the

 police, paramedics, and other people possibly inside the home.” Id. at 254.

 The Court cited the 911 call, which specifically reported a cut or stab,


                                      21
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1101   Page 22 of 41




 Thacker’s bloodied appearance and profuse bleeding when he answered

 the door, his belligerent and intoxicated state, his failure to explain his

 injury, and the fact that police could see the broken glass on the floor and

 hole in the wall behind him at the door. Id. The Sixth Circuit found these

 circumstances to present “a close question” and ruled in favor of the

 officers. Id.

       This case, on the other hand, is not a “close question.” The 911 caller

 here was not a resident of apartment 103 and did not report seeing

 anything specific in the apartment. When Mitchell answered the door,

 Defendants testified that they did not see any signs of injury on her at

 all, much less bleeding which was the case in Thacker. Nor did

 Defendants see any signs of disturbance or illegal activity behind

 Mitchell when she answered the door, nor was she apparently intoxicated

 or belligerent. And contrary to the anonymous caller’s description, the

 door was not bashed in as the anonymous caller had described. While

 Defendants may have had reason to be concerned for whoever was

 screaming in the multi-unit dwelling, Defendants have not set forth an

 adequate connection between the screaming and Mitchell or her

 apartment. There is no showing that an exigency prevented them from


                                      22
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1102   Page 23 of 41




 obtaining a warrant before entering Mitchell’s apartment. Moreover, the

 uncertainty about which apartment had a disturbance in this case

 further distinguishes it from Thacker, where there was no doubt that an

 incident had occurred in the unit the officers entered. This case is very

 different from Thacker.

       Defendants also argue that their case is similar to Michigan v.

 Fisher, 558 U.S. 45 (2009). Fisher is not a § 1983 qualified immunity case,

 but the standard used is the same. In Fisher, officers were called to a

 residence where a man was reportedly “going crazy.” Id. at 45. Upon

 arrival, they saw a pickup truck in the driveway with its front smashed,

 damaged fenceposts along the side of the property, and three broken

 house windows with glass on the ground outside. Id. at 45–46. They saw

 blood on the hood of the pickup and on the clothes inside of it, as well as

 on the door to the house. Id. at 46. They could also see an individual,

 Fisher, inside the house through a window, screaming and throwing

 things. Fisher refused to answer the door, and officers saw a cut on his

 hand. They entered the house. Fisher argued that this entry violated his

 Fourth Amendment rights and sought to have the evidence seized

 suppressed in his criminal case.


                                      23
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1103   Page 24 of 41




       Under the totality of the circumstances set forth above, the

 Supreme Court found that the emergency aid exemption applied. It found

 that “[o]fficers do not need ironclad proof of ‘a likely serious, life-

 threatening’ injury to invoke the emergency aid exception.” Id. at 49.

 Instead, the officers need only show that there was “an objectively

 reasonable basis for believing” that entry was lawful. Id.

       The circumstances in this case are not at all like those in Fisher,

 where there was literally a bloody trail leading to Fisher’s door and

 Fisher could be seen acting erratically through the window. Defendants

 here could not see any signs of disturbance on Mitchell’s body or in her

 apartment, and they had no idea which apartment in the multi-unit

 dwelling the disturbance came from.

       Similarly, Defendants comparisons to Brigham City, Utah v.

 Stuart, 547 U.S. 398 (2006) and United States v. Johnson, 22 F.3d 674

 (6th Cir. 1994) are unhelpful. Brigham City involved a house party where

 the officers could plainly see illegal activity upon their arrival. And

 Johnson involved a kidnapping victim who answered the door and told

 officers she was the missing person they were looking for. These cases

 are not applicable.


                                      24
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1104   Page 25 of 41




       Finally, Defendants point to Gibson v. O’Donnell, 254 F. Supp. 3d.

 913 (E.D. Mich. 2017) (Lawson, J.), In Gibson, the defendant officers

 responded to a neighbor’s complaint about an argument in progress at

 Gibson’s apartment. No one answered the door after about 40 minutes,

 despite the obvious presence of occupants inside the residence. The officer

 broke through the door to investigate and found two occupants in the

 shower. They denied that a disturbance had occurred in their apartment.

 There, Judge Lawson found that a constitutional violation occurred with

 the entry, but that the Fourth Amendment right the defendants violated

 by breaking down the door and entering the plaintiff’s apartment was not

 clearly established at the time of the conduct.

       Unlike here, in Gibson there were no facts that set forth any

 confusion about whether the residence was the correct source of the

 reported disturbance. And unlike Gibson, where no one answered the

 door and left officers wondering whether the occupants of the apartment

 were safe, Mitchell answered the door, denied a disturbance, and showed

 no signs of injury or distress. Accordingly, like Gibson, a constitutional

 violation occurred with the entry. But unlike Gibson, the violation in this

 case was clearly established because Defendants had significantly more


                                      25
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1105   Page 26 of 41




 information that contradicted a reasonable belief of exigency inside

 Mitchell’s apartment than the officers had in Gibson.

       Accordingly, for the reasons set forth above, qualified immunity

 does not shield Defendants from liability on Plaintiffs’ unlawful entry

 claim. Defendants’ motion for summary judgment is denied.

       3. Plaintiffs’ Motion for Summary Judgment: Unlawful Entry

       Plaintiffs cross-move for summary judgment against all Defendants

 on this claim. Even though qualified immunity does not shield

 Defendants from liability, this does not automatically confer summary

 judgment in favor of Plaintiffs. Rather, when the facts are viewed in the

 light most favorable to the Defendants, there are genuine disputes as to

 issues of material fact such that a jury could decide that they entered the

 apartment lawfully.

       For example, Elliot testified that when Mitchell opened the door,

 she did so “very hesitantly. I noticed she was looking through, and kind

 of giving short answers. And I remember officers asking questions and

 she was being very short and vague.” (ECF No. 22-6, PageID.252.).

 Fegreus testified that the broken glass found outside the apartment

 (though, the inner windowpane was intact and there was no indication


                                      26
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20      PageID.1106    Page 27 of 41




 that the window had been broken recently) was a potential source of

 concern. When Mitchell attempted to shut the door, Fegreus testified, “I

 could not see inside the apartment to make sure everybody was safe and

 okay due to the glass break, the dispatch call saying that a male and

 female were screaming, so in order to make sure everybody was safe, I

 entered the apartment.” (ECF No. 22-7, PageID.316.) A reasonable juror

 could determine that Defendants had a reasonable exigent cause to

 investigate further and enter the apartment.

       Accordingly, Plaintiffs have not met their burden to show that

 summary judgment should be granted in their favor when viewing the

 facts in the light most favorable to Defendants.6 Accordingly, Plaintiffs’

 motion is denied.

       B.    Excessive Force

       Next, Mitchell moves for summary judgment on her excessive force

 claim against Fegreus, McCormick, Elliott, and Armil, and Williams

 moves for summary judgment on his excessive force claim against all

 Defendants. The Fourth Amendment protects individuals from excessive


       6  The denial of summary judgment does not preclude a motion for directed
 verdict once the evidence has been presented at trial. This issue may be appropriate
 for a directed verdict at that time.
                                         27
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1107   Page 28 of 41




 force “in the context of an arrest or investigatory stop. . .” Graham v.

 Connor, 490 U.S. 386, 294 (1989).

             1.    Mitchell v. Fegreus, McCormick, Elliott, and Armil

       As set already forth above, Mitchell moves for summary judgment

 on her excessive force claim against Defendants Fegreus, McCormick,

 Elliott, and Armil-only. Defendants cross-move for summary judgment

 against Mitchell on this claim asserting that they are protected by

 qualified immunity. The Court will first analyze whether Mitchell has

 provided evidence from which a jury could find that Defendants used

 excessive force against her, and then whether the right was clearly

 established at the time it was violated. See Judd v. City of Baxter, Tenn.,

 780 F. App’x 345, 348 (6th Cir. 2019). As set forth above, the test is

 “whether there was clearly established law at a sufficient level of

 specificity to put a reasonable officer on notice that the conduct at issue

 was unconstitutional.” Id.

       As an initial matter, Mitchell has set forth evidence from which a

 reasonable jury could find that Fegreus, McCormick, Elliott, and Armil

 violated her constitutional right against the use of excessive force, and

 that the right was clearly established at the time of the conduct. Here,


                                      28
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1108   Page 29 of 41




 the parties do not dispute that Plaintiff was trying to close her door when

 Defendants pushed it open and hit her with it, causing pain, a bleeding

 cut on her leg, and a permanent scar.

       Defendants argue that the force here was nothing more than de

 minimus. “[A]n excessive-force claimant must show something more than

 de minimis force.” Leary v. Livingston County, 528 F.3d 438, 443 (6th Cir.

 2008) (citations omitted). Leary measures force in part by looking at the

 nature of the injury. When analyzing the level of force and finding it

 nothing more than de minimis, the Court noted that “[t]here was no

 hospital visit after the encounter, no doctor’s visit, no bruise, nothing in

 short to indicate that the encounter rose above a ‘negligible [use of] force’

 or caused anything more than a ‘trifling injury.’” Id. (citing Riley v.

 Dorton, 115 F.3d 1159, 1167 (4th Cir. 1997) (en banc)).

        Yet, another factor set forth in Leary to determine the

 reasonableness of force is whether the victim experienced pain. In finding

 the force de minimus, the Sixth Circuit emphasized that Leary admitted

 that the officer’s actions did not hurt him. Id. However, in Carlton v.

 Turner, the Court stated that even a minor injury with minimal pain can




                                      29
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1109   Page 30 of 41




 result in recovery where the force “drew blood.” No. 05-1009, 2006 WL

 955886, at *2 (6th Cir. Apr. 12, 2006).

       Here, Mitchell’s allegations involve a single incident of force: the

 door hitting her knee when Defendants pushed it open. (ECF No. 23,

 PageID.575.) Although she refused medical attention at the time of the

 incident (ECF No. 23-4, PageID.589), she testified that the blow from the

 door caused “a little cut on my knee and it started bleeding.” (ECF No.

 23-12, PageID.722.) She also testified, “I don’t think it needed stitches,

 but it was big enough to continue to bleed the rest of the night.” (Id.)

 Accordingly, Mitchell has set forth evidence to show that the injury was

 more than de minimus and was caused by one or more of the Defendants

 forcing the door to her apartment open. It therefore rises to the level of a

 constitutional violation that was clearly established at the time

 Defendants acted. Accordingly, Defendants’ motion for summary

 judgment based on qualified immunity is denied.

       Plaintiff’s motion for summary judgment on this claim is also

 denied. Based on the facts set forth above, including Mitchell’s admission

 that her injury did not require medical attention, a reasonable jury could

 find in favor of Defendants. Accordingly, both parties’ motions are denied.


                                      30
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1110   Page 31 of 41




             2.    Williams v. McCormick and Armil

       While Williams’ complaint alleges excessive force against all

 Defendants, he moves for summary judgment with respect to McCormick

 and Armil-only. Defendants do not cross-move asserting qualified

 immunity on this claim. Williams argues that the excessive force at issue

 occurred when McCormick handcuffed him and when Armil took him to

 the ground. (ECF No. 23, PageID.576.) He concedes that that there are

 genuine issues of material fact as to whether the other Defendants used

 excessive force against him and/or failed to intervene and prevent others

 from doing so. (Id. at fn. 3.)

                   a.    Handcuffs

       As to Williams’ handcuffs claim, he argues that the handcuffs

 caused an injury to his hand. (ECF No. 23, PageID.576.) To prevail at the

 summary judgment stage, on a handcuffs-based excessive force claim a

 plaintiff must show that there is no genuine issue of material fact that:

 (1) the plaintiff complained the handcuffs were too tight; (2) the officer

 ignored those complaints; and (3) the plaintiff experienced some physical

 injury resulting from the handcuffing. Baynes v. Cleland, 799 F.3d 600,

 608 (6th Cir. 2015).


                                      31
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1111   Page 32 of 41




       Williams has not set forth evidence of the first element: that he

 complained that the handcuffs were too tight. Additionally, the audio

 recording of the incident never captures a complaint regarding the

 handcuffs, nor is there any allegation that he complained but it was not

 captured on the recording. It follows, therefore, that he has not met his

 burden on summary judgment on the second element—that McCormick

 or other Defendants ignored his complaint—because he never set forth

 evidence that he complained. Finally, other than his general argument

 that his hand was injured, Williams has not presented any other evidence

 of injury as required by the third element. Accordingly, Williams’ motion

 for summary judgment on his handcuffs-based excessive force claim is

 denied.

                   b.    Takedown

       Next, Williams argues that Armil used excessive force when he took

 Williams down to the ground. In cases of excessive force involving a

 takedown, the Court must apply an “an objective reasonableness test,

 looking to the reasonableness of the force in light of the totality of the

 circumstances confronting the defendants, and not to the underlying

 intent or motivation of the defendants.” Dunigan v. Noble, 390 F.3d 486,


                                      32
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1112   Page 33 of 41




 493 (6th Cir. 2004); see also Graham v. Connor, 490 U.S. 386, 396–97

 (1989).

       There is a three-factor test for this analysis: “[ (1) ] the severity of

 the crime at issue, [ (2) ] whether the suspect poses an immediate threat

 to the safety of the officers or others, and [ (3) ] whether he is actively

 resisting arrest or attempting to evade arrest by flight.” Burgess v.

 Fischer, 735 F.3d 462, 472–73 (6th Cir. 2013) (citing Martin v. City of

 Broadview Heights, 712 F.3d 951, 958 (6th Cir. 2013)). Further, “[t]hese

 factors are assessed from the perspective of a reasonable officer on the

 scene making a split-second judgment under tense, uncertain, and

 rapidly evolving circumstances without the advantage of 20/20

 hindsight.” Id. at 473 (citing Graham, 490 U.S. at 396–97).

       As set forth above, Defendants were initially dispatched to

 Plaintiffs’ apartment complex because of a suspected robbery or domestic

 violence crime. After Mitchell answered the door and indicated that she

 was fine, Defendants entered her apartment (the lawfulness of which is

 to be determined by a jury as set forth above). They saw Williams emerge

 from the bedroom wearing only boxer shorts, with bleary eyes, and

 slurred speech. When he took a step back into the bedroom, Defendants


                                      33
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1113   Page 34 of 41




 ordered him to “Get down on the ground!”; “Roll on your stomach!”; and

 “Put your hands behind your back!” (ECF No. 22-3.) Defendants also

 shouted, “You’re gonna get tased!” (Id.) In response, Williams said, “I’m

 not doing nothing!”; “I’m putting my hands like this!”; and, “What are

 they doing to me?” (Id.) Armil took Williams to the ground at about this

 point. Other Defendants testified that Williams was not punching,

 kicking, or the like. However, he did fall after he was handcuffed.

 Defendants carried him out of the apartment and into the squad car. The

 police report indicates that Williams was arrested for resisting arrest and

 obstruction of the police. (ECF No. 22-2, PageID.120.)

       Defendants argue that, from their perspective, they were “entering

 a dimly lit apartment to inspect for signs of violence and/or injured

 persons.” They argue it was reasonable, making a split-second judgment,

 to ask Williams to step into the living room to complete their

 investigation but that, “when Mr. Williams refused to follow these lawful

 commands, he was resisting and obstructing Ofc. Armil.” (ECF No. 28,

 PageID.905–906.)

       In applying the three-factor test, the Court is left to sort out what

 the first factor–the severity of the crime at issue–was in this case. While


                                      34
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1114   Page 35 of 41




 the encounter may have started off as a suspected robbery or domestic

 violence situation, Defendants were not faced with any evidence of either

 crime at the time they encountered Williams. In Kent v. Oakland County,

 810 F.3d 384 (6th Cir. 2016) the Sixth Circuit held that facts such as

 whether the individual was charged with any crime and whether the

 individual was told at any time that they were under arrest are

 considerations for the first excessive force factor. Id. at 390. All a

 reasonable officer would have known when encountering Williams was

 that an unknown sleepy man stepped into the living room, and then took

 a step back. While both robbery and domestic violence are serious crimes,

 Williams was not a suspect in or arrested for either. Rather, he was

 arrested for violating a resistance and obstruction ordinance, and

 charges against him were later dropped.

       As to the second factor– whether the suspect poses an immediate

 threat to the safety of the officers or others– the facts construed in the

 light most favorable to Armil show that Williams may have had a hand

 behind his back and that Armil wanted to “ensure there was no weapon

 in it for his own safety and that of everyone around him.” (ECF No. 28,




                                      35
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1115   Page 36 of 41




 PageID.909.) However, there is inconsistent testimony about whether

 Williams had one hand behind his back. Elliott testified as follows:

       [O]nce we get him in the bedroom, he’s still fighting us, he’s
       getting a wide base, so to say, and he’s got his arms and his fists
       clinched close to his chest, so his fists are close to his chest at
       this point. He’s got a wide base, you know, he’s crouched down,
       attempting—you know, wrestling with us because we’re trying
       to get him down and he clearly does not want to get down on the
       ground, even though we are trying to get him down on the
       ground.

 (ECF No. 22-6, PageID.269.) Accordingly, the facts Armil relies upon for

 the takedown are in dispute, and the Court cannot find that Williams

 posed an immediate threat to the officers.

       Finally, as to the third factor– whether Williams was actively

 resisting arrest or attempting to evade arrest by flight– the evidence

 before the Court is that Williams took a step back towards the bedroom

 after he saw Defendants in the living room. The audio recording shows

 that when Defendants began yelling commands at Williams, he

 responded saying, “I’m not doing nothing!”; “I’m putting my hands like

 this!”; and, “What are they doing to me?” (ECF No. 22-3.) He was taken

 down almost immediately. If the officers relied only on his single step

 backwards, that alone does not justify a finding that Williams was


                                      36
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1116   Page 37 of 41




 actively resisting or evading by flight. Although Armil and Elliott’s

 testimony at trial may indicate otherwise, the record before the Court

 now shows that Williams was not actively resisting arrest or attempting

 to evade arrest. Indeed, his words that can be heard on the audio

 recording as set forth above indicate that he feared for his life as the

 encounter unfolded. He yelled, “What are they doing to me? Record them!

 Record them!” (ECF No. 22-3.)

       The Court must consider the totality of the circumstances when

 considering the three factors. Significantly, the time period between

 Williams stepping into the living room, stepping back, and his takedown

 was very short. When listening to the audio recording of the encounter,

 it appears that approximately only one minute passed before Williams

 was on the ground. Defendants are not recorded asking questions of

 Williams, thus, any investigation before the takedown was cursory, at

 best. There were no obvious signs of injury on Mitchell or Williams nor

 were there visible weapons or other obvious threats.

       For the reasons set forth above, whether Armil’s takedown of

 Williams was excessive presents a factual dispute—namely, whether

 Williams had his hand behind his back—that is material to the


                                      37
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20      PageID.1117    Page 38 of 41




 reasonableness inquiry, which precludes summary judgment for

 Williams.7 Accordingly, Williams’ motion for summary judgment on his

 excessive force claim related to Armil’s takedown is denied.

       C.    False Arrest

       Finally, Williams moves for summary judgment on his false arrest

 claim. As set forth by the Sixth Circuit,

       In order for a wrongful arrest claim to succeed under § 1983,
       a plaintiff must prove that the police lacked probable cause.
       Painter v. Robertson, 185 F.3d 557, 569 (6th Cir. 1999). A
       police officer has probable cause if there is a “‘fair probability’”
       that the individual to be arrested has either committed or
       intends to commit a crime. Northrop v. Trippett, 265 F.3d 372,
       379 (6th Cir. 2001) (quoting United States v. Sokolow, 490
       U.S. 1, 7, 109 S.Ct. 1581, 104 L.Ed.2d 1 (1989)), cert. denied,
       535 U.S. 955, 122 S.Ct. 1358, 152 L.Ed.2d 354 (2002). A police
       officer determines the existence of probable cause by
       examining the facts and circumstances within his knowledge
       that are sufficient to inform “a prudent person, or one of
       reasonable caution,” that the suspect “has committed, is
       committing, or is about to commit an offense.” Michigan v.
       DeFillippo, 443 U.S. 31, 37, 99 S.Ct. 2627, 61 L.Ed.2d 343
       (1979). “In general, the existence of probable cause in a § 1983
       action presents a jury question, unless there is only one



       7  The denial of summary judgment does not preclude a motion for directed
 verdict once the evidence has been presented at trial. This issue may be appropriate
 for a directed verdict at that time.

                                         38
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20       PageID.1118    Page 39 of 41




       reasonable determination possible.” Pyles v. Raisor, 60 F.3d
       1211, 1215 (6th Cir. 1995).

 Fridley v. Horrighs, 291 F.3d 867, 872 (6th Cir. 2002).

       Although most false arrest cases should be determined by a jury,

 this case presents a situation where summary judgment must be granted

 in favor of Williams as a matter of law. Williams was arrested for

 resisting and obstruction.8 Defendants do not specify which provision of

 the Michigan obstruction statute Williams was allegedly arrested for, but

 it would appear that perhaps subsection (1) applies:

       an individual who assaults, batters, wounds, resists, obstructs,
       opposes, or endangers a person who the individual knows or has
       reason to know is performing his or her duties is guilty of a felony
       punishable by imprisonment for not more than 2 years or a fine
       of not more than $2,000.00, or both.

 Mich. Comp. Laws § 750.81d(1). “Obstruct” is defined as “the use or

 threatened use of physical interference or force or a knowing failure to

 comply with a lawful command.” Mich. Comp. Laws § 750.81d(7)(a).




       8  Defendants’ position is that Williams was arrested under the Michigan
 statute for obstruction, which is a felony, rather than the Southfield city ordinance
 for obstruction, which is a misdemeanor. (See ECF No. 28, PageID.909 (citing City of
 Southfield Ord. § 9.141).) It is notable that Williams had so little information
 regarding his arrest that he appears to have believed the local ordinance was
 applicable. (See ECF No. 23, PageID.578.)
                                          39
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1119   Page 40 of 41




       As set forth above, the probable cause analysis requires a “fair

 probability” that Williams committed obstruction. All that the evidence

 shows here is that Williams stepped into the living room from the

 bedroom, paused, and then took one or two steps back. There is no

 evidence that he failed to comply with a lawful command. The audio

 recording reveals that the events resulting in his arrest and removal from

 the home transpired in a very short period of time. Any investigation that

 could have resulted in probable cause for an arrest for obstruction was

 cursory, if it occurred at all. There is no question of fact on resistance.

 Additionally, the case cited by Defendants in support of their position,

 Saad v. City of Dearborn, No. 10-12635, 2011 WL 3112517 (E.D. Mich.

 July 26, 2011) is not applicable to this case, nor is it persuasive. Saad

 regards a traffic violation stop where the police officer followed the

 defendant to his house and had to call for backup when the driver did not

 pull over when the police car’s lights were flashing, nor did he follow

 commands.

       Accordingly, the officers did not have probable cause that Williams

 was obstructing or resisting. Williams’ motion for summary judgment is

 granted on his false arrest claim.


                                      40
Case 5:19-cv-10850-JEL-APP ECF No. 33 filed 09/09/20   PageID.1120   Page 41 of 41




       IV.   Conclusion

       For the reasons set forth above, the Court GRANTS Plaintiffs’

 motion for summary judgement as to Williams’ false arrest claim and

 DENIES the remainder of Plaintiffs’ motion for summary judgment. The

 Court GRANTS Defendants’ motion for summary judgment only as to

 Williams handcuffs-based excessive force claim and DENIES the

 remainder of Defendants’ motion for summary judgment.

       IT IS SO ORDERED.

 Dated: September 9, 2020            s/Judith E. Levy
 Ann Arbor, Michigan                 JUDITH E. LEVY
                                     United States District Judge


                       CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on September 9, 2020.
                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      41
